
	
		II
		109th CONGRESS
		2d Session
		S. 2919
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 22, 2006
			Mr. Baucus (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title IV of the Employee
		  Retirement Income Security Act of 1974 to establish a Director of the Pension
		  Benefit Guaranty Corporation and the Internal Revenue Code of 1986 to increase
		  certain penalties, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 PBGC Confirmation Act of
			 2006.
		2.Director of the
			 Pension Benefit Guaranty Corporation
			(a)In
			 generalTitle IV of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1301 et seq.) is
			 amended—
				(1)by striking the second sentence of section
			 4002(a) and inserting the following: In carrying out its functions under
			 this title, the corporation shall be administered by a Director, who shall be
			 appointed by and with the advice and consent of the Senate and who shall act in
			 accordance with the policies established by the board.; and
				(2)in section 4003(b), by—
					(A)striking under this title, any
			 member and inserting under this title, the Director, any
			 member; and
					(B)striking designated by the
			 chairman and inserting designated by the Director or
			 chairman.
					(b)Compensation of
			 DirectorSection 5315 of
			 title 5, United States Code, is amended by adding at the end the following new
			 item:
				
					Director, Pension Benefit Guaranty
				Corporation..
			(c)Jurisdiction of
			 nomination
				(1)In
			 generalThe Committee on
			 Finance of the Senate and the Committee on Health, Education, Labor, and
			 Pensions of the Senate shall have joint jurisdiction over the nomination of a
			 person nominated by the President to fill the position of Director of the
			 Pension Benefit Guaranty Corporation under section 4002 of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1302) (as amended by this
			 Act), and if one committee votes to order reported such a nomination, the other
			 shall report within 30 calendar days, or be automatically discharged.
				(2)Rulemaking of
			 the SenateThis subsection is
			 enacted by Congress—
					(A)as an exercise of rulemaking power of the
			 Senate, and as such it is deemed a part of the rules of the Senate, but
			 applicable only with respect to the procedure to be followed in the Senate in
			 the case of a nomination described in such sentence, and it supersedes other
			 rules only to the extent that it is inconsistent with such rules; and
					(B)with full recognition of the constitutional
			 right of the Senate to change the rules (so far as relating the procedure of
			 the Senate) at any time, in the same manner and to the same extent as in the
			 case of any other rule of the Senate.
					(d)TransitionThe term of the individual serving as
			 Executive Director of the Pension Benefit Guaranty Corporation on the date of
			 enactment of this Act shall expire on such date of enactment. Such individual,
			 or any other individual, may serve as interim Director of such Corporation
			 until an individual is appointed as Director of such Corporation under section
			 4002 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1302)
			 (as amended by this Act).
			3.Penalty for failure to
			 file an actuarial reportSection 6692 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following: Beginning with plan
			 years beginning in 2005, in the case of a plan to which section 412(l) applied
			 for a plan year, there shall be assessed, in lieu of the penalty in the
			 preceding sentence, a tax equal to 0.1 percent of the plan's unfunded current
			 liability under section 412(l)(8)(A) for the plan year to which the report
			 relates, but in no case less than $1,000 or more than $5,000..
		
